—Appeal by the defendant from a judgment of the County Court, Suffolk County (Mullen, J.), rendered January 20, 1998, convicting him of murder in the second degree (two counts), upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress statements made by him to law enforcement authorities.
Ordered that the judgment is affirmed.
Two men were murdered during an armed robbery of a large quantity of marihuana that was delivered to the defendant’s automotive repair shop. Following the murders, the defendant met with the police six times over a two-week period. The defendant contends on appeal that written and oral statements that he made to the police during this time should be suppressed.
*404The court correctly denied the defendant’s motion to suppress. Even assuming, as the defendant contends, that an attorney who spoke to the District Attorney’s office “entered the proceeding” on his behalf, it was not improper for the police to question the defendant based on the attorney’s statement that the defendant would cooperate with the police after receiving assurances that he would not be prosecuted for marihuana possession and that he would be protected (see, People v Beam, 57 NY2d 241; People v Brown, 244 AD2d 347; People v Cusano, 111 AD2d 181, 182). Santucci, J. P., Thompson, Sullivan and Friedmann, JJ., concur.